Oral motion by appellant to dispense with printing and to enlarge time to perfect appeal, granted. The appeal will be heard on the original papers (including the typed minutes) and on appellant’s typewritten brief. The appellant is directed to file six copies of his typewritten brief and to serve one copy on the District Attorney. The appellant’s time is extended to the February Term, commencing January 30, 1961; appeal ordered on the calendar for said term. Nolan, P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.